      Case 1:19-cr-00833-SHS Document 207 Filed 04/09/21 Page 1 of 2



                    ZMO LAW PLLC

                                                          April 9, 2021



Via ECF
                                                 MEMO ENDORSED
Hon. Sidney H. Stein
Southern District of New York
United States Courthouse
500 Pearl Street
New York, NY 10007

      RE: U.S. v. Joseph DePaola, 19 Cr. 833

Dear Judge Stein:

   This office represents Joseph DePaola in the above-captioned matter. We write, on
consent of the government, to request a 60-day adjournment of the April 26, 2021
sentencing to June 25, 2021 or any day thereafter convenient to the Court. We request a
longer adjournment to accommodate Mr. Margulis-Ohnuma's trial scheduled to begin May
3, 2021 in the Eastern District of New York. See U.S. v. Aleksandr Zhukov, 18. Cr. 633
(EDNY). The trial is expected to last approximately four to five weeks.

   Mr. DePaola pleaded guilty in the instant case on February 2, 2021. After reviewing the
Presentence Investigation Report ("PSR") with our client, we have determined that there
are additional documents that we need to obtain to properly advocate for Mr. DePaola at
sentencing. Moreover, the COVID-19 pandemic continues to limit the number of in-person
proceedings, and Mr. DePaola prefers that his sentencing be conducted in-person.

   Mr. DePaola accepted responsibility for his actions quickly and was one of the first
defendants in his case to plead guilty. He has been perfectly compliant with the conditions
of release, is gainfully employed, and continues to attend necessary treatment
programming. Given the foregoing, I respectfully request that the April 26, 2021
sentencing be adjourned to June 25, 2021 or any day thereafter convenient to the Court.




          260 MADISON AVENUE,        17TH FLOOR• NEW YORK,            NY   10016
                      (212) 685-0999 •         INFO@ZMOLAW.COM
                                  WWW.ZMOLAW.COM
       Case 1:19-cr-00833-SHS Document 207 Filed 04/09/21 Page 2 of 2
           ZMO LAW PLLC




  Thank you for your attention to this case.

                                               Very truly yours,




                                               Victoria Nicole Medley


CC: Kiersten A. Fletcher (via ECF and email)




 The sentencing will be held on June 25, 2021, at 9:30 a.m., at the U.S. Courthouse,
 Courtroom 23A. The defendant's sentencing submissions are due by June 11, the
 government's submissions are due by June 18.

 Dated: New York, New York
        April 9, 2021
                                   SO ORDERED:




                                          Sidn




4/ 9/ 21
Page 2
